Citation Nr: 1544891	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependency and Indemnity (DIC) compensation under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to November 1950.  He died in November 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant appeared and provided testimony at an August 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board has determined that remand is warranted in this case in order to obtain additional VA treatment records which may be evidence of an informal claim for entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).  As noted in an April 2014 Deferred Rating Decision, the appellant "is now trying to get an earlier effective date for the grant of IU for the veteran."  

In this case, the Veteran was in receipt of a TDIU at the time of his death, with entitlement to that benefit commencing May 16, 2003.  The appellant avers that had the Veteran been aware of his option to file a claim for a TDIU prior to that date, he certainly would have done so-and, in any event, his former employer declared that he was unable to work beginning in 1999.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation (but for the receipt of retired or retirement pay), at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or may be a TDIU.  Id.  

During the August 2015 videoconference hearing, the appellant's representative argued that, "although the Veteran was not in receipt of individual unemployability, the 100 percent rate for 10 years he would have or could have been if he had been aware of or been made aware of that benefit to him."  When asked by the representative how the Veteran learned that he could file for a TDIU, the appellant testified that the Veteran "went to the VA office in Waynesville and because he was getting limited motion in his leg he thought that maybe he could be reevaluated."

Also, the representative stated that the Veteran "went into one of our counseling offices. . . .  At that time he spoke with one of the counselors and the counselors explained to him the criteria that she felt he met that criteria so they promptly filed that claim for individual unemployability."  

The appellant testified that the Veteran received treatment at the Buffalo VA Medical Center (VAMC), to include yearly physicals.  

The undersigned VLJ instructed that "we'll at least see if there's anything in [the VA medical records] which would allow us to say there was an informal claim sitting out there for unemployability."  While the record was held open for an additional 60 days in order for the representative to obtain the cited records (dated from 1999 to 2003), he did not do so.  

However, under applicable criteria, the effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  Otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

Additionally, applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Finally, according to 38 C.F.R. § 3.157(b) (2015), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

The Board notes that VA adjudicators have constructive possession of documents generated by VA medical facilities even if such records are not physically part of the claims file and that such records are considered evidence of record at the time a decision is made.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Here, the TDIU claim in 2003 was granted without the VA outpatient records.  However, the Board finds that records corresponding to the period from January 1999 to May 2003 are necessary in order to fully adjudicate the appellant's claim.  Moreover, upon obtaining these outstanding VA clinical records, the RO should consider the provisions of 38 C.F.R. § 3.157  in determining whether any VA clinical records not previously considered may provide the basis for an earlier effective date for an award of a TDIU.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should obtain the Veteran's medical records from the VA Medical Center in Buffalo, New York, from January 1999 to May 2003.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After the above VA records are obtained, the RO should readjudicate the appellant's claim for entitlement to DIC compensation under the provisions of 38 U.S.C.A. § 1318.  In reviewing the appellant's claim for entitlement to an earlier effective date for the award of the Veteran's TDIU, the RO should consider 38 C.F.R. § 3.157.  If the claim remains denied, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and be afforded an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

